Citation Nr: 0126881	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  95-17 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for disability of the 
neck and left shoulder.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for disability of the 
eyes.

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to service connection for bilateral knee 
disability.

6.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

7.  Entitlement to an increased rating for history of head 
injury with post traumatic headaches, currently evaluated at 
10 percent.

8.  Entitlement to a compensable rating for hearing loss of 
the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from February 1990 to June 
1993.  The veteran's DD Form 214 indicates in part that he 
served in Southwest Asia from August 13, 1990 to April 1, 
1991 and received Southwest Asia Service Medal with Bronze 
Service Star times 2, and Kuwait Liberation Medal-Saudi 
Arabia.

This appeal arises from rating decisions from the Department 
of Veterans Affairs (VA) New York, New York Regional Office 
(RO) that denied the veteran's claim for service connection 
for disability of the neck and left shoulder, pes planus, 
disability of the eyes, a skin disability, a bilateral knee 
disability, and PTSD, and granted service connection for 
history of head injury with post traumatic headaches, and 
assigned an evaluation of at 10 percent and granted service 
connection for hearing loss of the left ear and assigned a 0 
percent evaluation.

A hearing at the RO was held in May 1995.  A transcript is on 
file.

The issues of entitlement to service connection for pes 
planus, entitlement to service connection for disability of 
the eyes, entitlement to service connection for a skin 
disability, entitlement to service connection for bilateral 
knee disability, entitlement to service connection for post 
traumatic stress disorder (PTSD), and another issue are the 
subjects of the Remand discussion below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issues of entitlement to 
service connection for disability of the neck and left 
shoulder, entitlement to an increased rating for history of 
head injury with post traumatic headaches, currently 
evaluated at 10 percent, and entitlement to a compensable 
rating for hearing loss of the left ear has been obtained by 
the RO.

2.   There is no competent medical evidence to show that the 
veteran's suffers from a current disability of the neck and 
left shoulder.  He had complaints in service that have 
resolved.

3.  The veteran has complained of headaches and dizziness 
related to his service connected history of head injury with 
post traumatic headaches.  However, there is no clinical 
evidence that the veteran has prostrating attacks of 
headaches averaging once a month over last several months or 
a diagnosis of multi-infarct dementia associated with trauma 
related to a service connected disability.  Additionally, 
neurological examinations have been normal.

4.  Neither the old nor revised rating criteria for 
evaluating hearing loss is more favorable to the veteran's 
claim for a compensable rating for hearing loss of the left 
ear; a comparison of the old and new criteria for this 
disability provides the same results.  

5.  On the VA audiometric evaluation in June 1995, during the 
appeal period, the veteran's service connected hearing loss 
of the left ear was manifested by an average pure tone 
threshold level, in decibels, at 1000, 2000, 3000 and 4000 
Hertz, of 36 in the left ear.  Speech discrimination ability 
was 98 percent in the left ear.

6.  Service connection is not in effect for hearing loss of 
the right ear; the veteran does not have total deafness of 
the right ear.


CONCLUSIONS OF LAW

1.  A chronic disability of the neck and left shoulder was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5103A (West 1991 and Supp. 2001); 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.102, 
3.303 (2001).

2.  The criteria for the assignment of a rating in excess of 
10 percent for history of head injury with post traumatic 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5103A 
(West 1991 and Supp. 2001); 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326); 38 C.F.R. Part 4, including §§ 3.102, 4.1, 
4.2, 4.7, 4.10, 4.124a, Diagnostic Codes 8045, 8100 (2001).

3.  The criteria for the assignment of a compensable rating 
for hearing loss of the left ear have not been met.  38 
U.S.C.A. §§ 1155, 5103A (West 1991 and Supp. 2001); 66 Fed. 
Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. Part 4, 
including §§ 3.102, 3.385, 4.1, 4.2, 4.7, 4.10, 4.85, 
Diagnostic Code 6100 (as in effect prior to and from June 10, 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in December 1989, no 
history of painful joints was reported.  On examination, the 
veteran's head, neck, upper extremities, spine, and other 
musculoskeletal were clinically evaluated as normal.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
0
LEFT
10
0
0
5
0

In July 1990, the veteran was seen with complaints of 
faintness and dizziness for three days after he hit his head 
on a jump during parachute landing fall.  There was no loss 
of consciousness.  On examination, the veteran was alert and 
oriented times four and the head was within normal limits.  
The assessment included dehydrated.  

In October 1991, the veteran was seen with a closed head 
injury after hitting his head the previous night during a 
jump.  He was dizzy and had a headache currently.  There was 
no loss of consciousness at the time of the injury.  On 
examination, the veteran was alert and oriented times three, 
cranial nerves I - XII were grossly intact, and the neck was 
supple.  The assessment included closed head injury.  Four 
days later in October, the veteran complained of severe 
headaches; he had hit the right side of his head in a jump 
four days previously.  He reported that he would get dizzy 
and lightheaded and also experienced nausea.  On examination, 
cranial nerves II-XII were intact.  The impression included 
post concussion syndrome.  

On an audiological evaluation in February 1992, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
5
5
LEFT
5
5
0
15
5

It was noted that the veteran was routinely exposed to loud 
noise.

In April 1992, the veteran was seen with complaints of left 
shoulder pain for three weeks.  The veteran could not recall 
how the injury happened.  There was no swelling, bruising, 
deformity, or redness, and there was full range of motion.  
The assessment included strain.  In May 1992, the veteran was 
seen for left shoulder pain for four weeks.  There was no 
swelling, redness, or deformity.  There was full range of 
motion.  The assessment included strain.  

In March 1993, the veteran was seen with complaints of a head 
injury from a parachute accident that same day.  He 
complained of pain to the right side of the head.  He 
complained of nausea.  There was no loss of consciousness.  
He was alert and oriented times three.  There was tenderness 
to the left of C7-T1 junction.  Cranial nerves II-XII were 
intact.  There was a small hematoma of the right scalp.  The 
assessment/diagnoses included scalp contusion.

One day later in March 1993, the veteran was seen with 
complaints of neck pain from a parachute jump injury the 
previous day.  The x-rays were negative.  The assessment 
included strain.  

On a separation examination in April 1993, a history of 
painful joints, frequent or severe headache, and hearing loss 
was reported.  The veteran reported a neck injury in a jump 
in March 1993, a closed head injury in November 1991, and a 
scalp contusion in March 1993.  On examination, the veteran's 
head, neck, upper extremities, and spine and other 
musculoskeletal were clinically evaluated as normal.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
10
0
10
LEFT
20
15
10
20
20

On a VA x-ray of the cervical spine in September 1993, the 
impression was negative.

On a VA examination of the neck in September 1993, the 
forward flexion of the neck was to 30 degrees, the backward 
extension was to 30 degrees, the rotation of the neck was to 
40 degrees right and left, and the lateral flexion of the 
neck was to 30 degrees right and left.  The veteran reported 
occasional pain of the neck on motion.  

On a VA general medical examination in September 1993, the 
veteran reported headaches and dizziness, he reported that he 
was struck by a GI metal cup on the head in service.  

On a VA cranial nerves examination in September 1993, the 
veteran reported that he was with an Airborne division in 
service and injured his head during jumps once or twice.  He 
also was in the artillery and noted some hearing loss.  The 
veteran reported decreased hearing and generalized right side 
headaches characterized by throbbing, there was no aura or 
vomiting.  On examination, the veteran was alert and oriented 
times three, pupils were equal and reactive to light, and 
there was good extraocular movement.  There was no field cut 
and corneals were positive.  There was no facial asymmetry.  
There was positive gag reflex.  The tongue was midline.  The 
sensory examination was grossly intact to pinprick.  Post 
traumatic headaches was noted with history of head injury and 
cerebral concussion.  Rule out hearing loss was noted.

On the authorized audiological evaluation in September 1993, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
15
20
LEFT
20
15
15
30
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
It was noted that pure tone averages were within normal 
limits for both ears.

A VA treatment record from February 1994, includes that the 
veteran was seen with complaints of pain to area to include 
the left shoulder.  He reported a history of neck pain.  On 
examination, the cervical spine was non tender, neurovascular 
was intact, there was 5/5 strength in all extremities.  Non 
steroidals was noted.

At the RO hearing in May 1995, the veteran reported that he 
had headaches that would leave him exhausted and tired.  They 
would subside when he would sit down or sleep.  He reported 
headaches two to three times a week or when the weather was 
bad, when the weather was good he did have any.  He had been 
on medication for the headaches, but he had side effects 
including getting dizzier and nervous, and after that was 
taking pain killers.  The veteran reported that he injured 
his neck and shoulder while in service.  He reported problems 
with hearing in his left ear.  

A VA treatment record from June 1995 includes that the 
veteran was seen with complaints of neck pain after a motor 
vehicle accident that morning.  The diagnostic impression 
included neck pain. 

On the authorized audiological evaluation in June 1995 pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
20
20
LEFT
30
25
35
40
45

The average for the right ear was 20 and the average for the 
left ear was 36.  Speech audiometry revealed speech 
recognition ability of 98 percent in the right ear and of 98 
percent in the left ear.  The veteran reported no problems 
related to a loss of hearing but complained of aural 
fullness.  The veteran associated his symptoms with noise 
exposure from artillery.  Mild sensorineural loss of the left 
ear was noted.  

On a VA examination of the neck in June 1995, the veteran 
reported a history of neck pain due to neck injuries in 
service, caused by jumping from a plane as a paratrooper.  He 
reported no radiculopathy.  On examination, there was no 
apparent deformity and the motions of the neck were within 
normal limits.

On a VA diseases/injuries of the brain examination in June 
1995, the veteran reported dizziness all of the time.  He 
reported that movement would cause near syncope.  He reported 
headache, poor concentration, and poor memory.  This was 
since head injuries in 1990 and 1991.  He had no prolonged 
care or brain surgery.  He would take Tylenol.  On 
examination, the veteran was alert, oriented, and 
cooperative.  His recall was okay.  His pupils were equal, 
round, and reactive to light.  He had full extraocular 
movement and normal fundi.  The face was symmetric and the 
tongue was midline.  Motor and coordination were normal.  
Sense examination was normal.  Noted was dizziness, non-
specific; headache, non specific; and normal neurological 
examination.  There was no evidence of central nervous system 
disease.

VA treatment records include that in May 1997, the veteran 
was seen with complaints to include headaches, since service.  
The impression included headache.  Additionally, the 
examination included hearing normal to conversation and neck 
supple.  In July 1997, the veteran was seen with complaints 
of dizziness and headache for the past six to seven years.  
The most recent headache was one week previously and was 
relieved by relaxation, he did not take medication.  The 
neurological examination was normal.  The headache was 
possibly tension related.  In October 1997, the veteran was 
seen with complaints of dizziness and headaches.  He had been 
seen by a neurologist and the neurological examination was 
normal.  In February 1998, the veteran was seen with 
diagnoses including tension headache.

II.  Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claims for service connection for disability of the neck 
and left shoulder and increased rating for history of head 
injury with post traumatic headaches and for hearing loss of 
the left ear.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him as to these 
issues.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  In this 
regard there has been notice as to information needed, 
examinations have been provided, and there has been rating 
decisions and a statement of the case sent to the veteran.  
There is no indication that there is additional information 
on file that would lead to a different outcome in this claim.  
All pertinent notice has been provided in the documents sent 
to the veteran.  See also 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  These regulations provide no additional duties, 
are not more favorable to the veteran that the statute, and 
are satisfied as all appropriate notice and development has 
otherwise been accomplished as discussed elsewhere.  The 
appellant and his representative through letters and 
statements of the case with supplements thereto, have been 
notified as to evidence and information necessary to 
substantiate the claims.  There is no evidence that there are 
additional records that could be obtained, nor is there 
evidence that the claim would be substantiated by the 
administration of another examination.  38 U.S.C.A. § 5103A; 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).

A.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2001). 

In this case the evidence shows that the veteran was treated 
in service in April and May 1992 for left shoulder pain, and 
was treated for a neck complaint in March 1993, each time the 
assessment was strain and nothing was shown on separation 
examination, although the veteran reported that he had been 
treated.  Post service, there has been no diagnoses of a 
disability of the neck and left shoulder in treatment records 
in February 1994 and on VA examination in June 1995 regarding 
complaints of pain of the left shoulder and neck.  In May 
1995, the veteran was seen for complaints of neck pain after 
a recent motor vehicle accident.  The veteran has been 
informed that he may present evidence of a current chronic 
disability of the neck and left shoulder, however the 
evidence of record does not demonstrate the presence of such 
a disability.  

While it is well established that pain often warrants 
separate and even additional consideration during the course 
of rating a disability, see, e.g., 38 C.F.R. §§ 4.40, 4.45, 
and 4.56, the Court has held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).

Therefore, as there is no current medical evidence to 
establish the presence of a current disability of the neck 
and left shoulder, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); and Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  The only evidence that would support 
the veteran's claim is found in his statements; however, lay 
evidence is inadequate to establish a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for hearing 
loss and that claim must be denied.  If the veteran has 
evidence of a chronic disability of the neck and left 
shoulder he should present himself to a VA medical center for 
documentation of a chronic disability.

B.  Increased Rating

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

1.  History of head injury with post traumatic headaches

The veteran's service connected history of head injury with 
post traumatic headaches is rated under Diagnostic Code (DC) 
8045-8100.  Diagnostic Code 8045 is for brain disease due to 
trauma and provides that purely neurological disabilities, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain, will be rated 
under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code 
(e.g., 8045-8207).  Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.

Diagnostic Code 8100 is for Migraines and provides that a 50 
percent rating is available for very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability; a 30 percent rating is available for 
characteristic prostrating attacks occurring on an average 
once a month over last several months; a 10 percent rating is 
warranted for characteristic prostrating attacks averaging 
one in 2 months over the last several months.  38 C.F.R. Part 
4, Diagnostic Code 8100. 

In this case, there is no showing of a diagnosis of multi-
infarct dementia associated with brain trauma such as would 
provide a higher rating under Diagnostic Code 9304, and 
therefore, the veteran's currently assigned 10 percent 
evaluation is the highest available for subjective complaints 
regarding any brain trauma associated with the service 
connected disability and as such a higher rating is 
unavailable under Diagnostic Code 8045.  

The record additionally does not support the veteran's claim 
for a rating in excess of 10 percent under Diagnostic Code 
8100, as there is no evidence of prostrating attacks of 
headaches averaging once a month for the last several months.  
Treatment records during the appeal period in this case show 
that the veteran has complained of headaches on examination 
in September 1993 and June 1995 and in treatment records in 
May 1997, July 1997, and October 1997 and February 1998.  The 
diagnoses have included tension headache and neurological 
examinations have been normal.  There is no clinical showing 
that the headaches complained of are prostrating or frequent 
as would be required for a 30 percent evaluation.  In sum, 
the preponderance of the evidence clearly establishes that 
the symptoms do not meet the criteria for an increased 
rating.  

In summary, it is the conclusion of the Board that there is 
no symptomatology related to the service connected history of 
head injury with post traumatic headaches, that would provide 
for a higher rating and as such, the higher rating is not 
assigned.  The evidence is not so evenly balanced as to give 
rise to a reasonable doubt.  38 C.F.R. § 3.102.

2.  Hearing loss of the left ear

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that there 
is a distinction between an original rating and a claim for 
an increased rating.  The Court also held that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  As this issue involves a rating assigned 
in connection with a grant of service connection, the Board 
will follow the mandates of the Fenderson case in 
adjudicating this claim.

As to the current rating to be assigned the veteran's hearing 
loss of the left ear, it is observed that the veteran has 
been assigned a noncompensable rating pursuant to Diagnostic 
Code 6100, hearing impairment.  In this regard, the Board 
notes that during the pendency of this appeal, VA issued new 
regulations for evaluating diseases of the ears and other 
sense organs, effective June 10, 1999.  In deciding this 
claim, the Board has considered VAOPGCPREC 3-2000 (April 10, 
2000) which requires that the Board initially determine 
whether it is clear, from a facial comparison, that one 
version of the applicable Diagnostic Codes is more favorable 
to the veteran than the other.  If not, both criteria must be 
separately applied to determine which is more favorable.  In 
this case, both the old and new criteria were considered as 
it is not facially clear which is more advantageous to the 
veteran.

In this regard, the Board notes that the evaluation of 
hearing impairment is based on examinations using controlled 
speech discrimination tests together with results of a 
puretone audiometry test.  38 C.F.R. § 4.85.  The results are 
charted on Table VI and Table VII.  Thus, in order to assign 
a compensable evaluation for his hearing loss, the veteran 
must demonstrate a decrease in percentage of speech 
discrimination and/or an increase in average puretone decibel 
loss.  The Board has compared the previous versions of Table 
VI and Table VII, and the new versions of these tables.  
There has been no discernable change.

As to the provisions of section 4.86, in effect prior to June 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  The current regulations provide that hearing tests 
will be conducted without hearing aids.  The revised 
regulations also address exceptional patterns of hearing loss 
which are not shown to be present in this case.  (The 
exceptional patterns addressed in that section are when the 
puretone threshold at 1000, 2000, 3000, and 4000 Hz are each 
55 decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.)

Under applicable criteria, organic loss of hearing acuity 
shall be determined in accordance with the findings reported 
at audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the revised rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85 and Diagnostic Code 
6100.

In situations where service connection has been granted for 
hearing loss in only one ear, compensation is payable for the 
combination of the service connected and the nonservice 
connected disabilities as if both disabilities were service 
connected only if there is total deafness in both ears.  
38 U.S.C.A. § 1160; 38 C.F.R. § 3.383(a).  Otherwise, the 
nonservice connected ear is deemed normal for rating 
purposes.  VAOPGCPREC 32-97 (August 29, 1997).  Accordingly, 
for rating purposes, as only hearing loss of the left ear is 
service connected, the right ear will be considered Level I.

Based on the June 1995 VA audiometric evaluation, which is 
during the appeal period in this case, and it is further 
noted that the veteran has not complained of that his hearing 
loss had worsened since this time, the veteran's scores 
compute to a Level I hearing loss of the left ear, which, 
combined with the Level I hearing loss in the right ear, 
warrants a noncompensable schedular evaluation for left ear 
hearing loss.  38 U.S.C.A. §§ 1155, 5103A (West 1991 and 
Supp. 2001); 38 C.F.R. Part 4 to include § 4.85 and DC 6100.  
Therefore, entitlement to a compensable rating is not 
warranted by the evidence of record.  Ratings are assigned by 
a mechanical application of the numbers to the audiology 
findings.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).


ORDER

Entitlement to service connection for a chronic disability of 
the neck and left shoulder is denied.

Entitlement to a rating in excess of 10 percent for history 
of head injury with post traumatic headaches is denied.

Entitlement to a compensable rating for hearing loss of the 
left ear is denied.


REMAND

In this case, as to the issue of entitlement to service 
connection for pes planus, the veteran has alleged that 
although this disability preexisted service, it underwent an 
increase in severity in service beyond the natural 
progression of the disability.  The examinations for this 
disability have not addressed any such aggravation, 
therefore, any treatment records regarding pes planus should 
be obtained and a VA examination should be provided.

As to the issue of entitlement to service connection for 
disability of the eyes, the veteran has complained of tearing 
of the eyes, therefore he has alleged a disability of the 
eyes.  There has been no examination that addresses any 
current eye disability and any relation of that disability to 
the veteran's service.  Therefore, any treatment records 
regarding an eye disability should be obtained and an 
appropriate VA examination provided.

As to the issue of entitlement to service connection for a 
skin disability, the veteran was treated both in service and 
post service for acne.  Post service, he had diagnoses of 
acne vulgaris and cystic acne.  Therefore, an examination 
should be provided to determine what skin disability the 
veteran has and is claiming service connection for and any 
relation of that disability to service.  Any treatment 
records regarding a skin disability should additionally be 
obtained.

As to the issue of entitlement to service connection for 
bilateral knee disability, the veteran currently is diagnosed 
with meniscus tear of the right knee and degeneration of the 
medial meniscus of the left knee; as such he has a current 
knee disability.  An examination that addresses any 
relationship of the current bilateral knee disability to 
service should be provided and all treatment records, not 
already of record should be obtained.

As to the issue of entitlement to service connection for post 
traumatic stress disorder (PTSD), in this case, a diagnosis 
of PTSD has been provided; however, it does not appear that 
the veteran's reported stressors have been verified.  There 
is a notation that DA 20 records from the veteran were 
unavailable from ARPERCEN, after numerous attempts to obtain 
these records.  However, additional attempts should be made 
to verify the veteran's reported stressors, including 
determining if personnel records are available from the 
National Personnel Records Center or any reserve unit if the 
veteran was in the reserve post his active duty, as well as 
utilizing any additional resources.   

Additionally, by rating action of January 1994, the RO denied 
service connection for a right ankle disability.  In March 
1994, the veteran indicated he was filing a Notice of 
Disagreement as to denial of service connection for a right 
ankle disability.  The filing of a notice of disagreement 
puts a claim in appellate status, and the claim of 
entitlement to service connection for a right ankle 
disability must be considered in connection with the current 
appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The RO's attention is directed to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 2096, 
(the Act) which was signed by the President on November 9, 
2000.  The Act made several changes to Chapter 51 of Title 
38, United States Code.  Perhaps most significantly, it added 
a new section 5103A, (38 U.S.C.A. § 5103A (West Supp. 2001)) 
which defines VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim and eliminated 
from section 5107(a) the necessity of submitting a well-
grounded claim to trigger the duty to assist.  Id. §§ 3(a), 
4, at 2097-98.  With regard to the duty to assist, VA must 
obtain relevant private and VA medical records and provide 
the veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  On Remand, 
the RO must assure that the provisions of this new Act are 
complied with to the extent they apply to the instant issues.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  These too are for application by the RO 
on remand.

Accordingly, the case is REMANDED to the RO for the 
following:

1.   The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West Supp. 2001) and 
the new regulations are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and private) 
who treated him for pes planus, a 
disability of the eyes, particularly 
involving tearing of the eyes, any skin 
disability, bilateral knee disability, 
and PTSD since service.  Thereafter, the 
RO should obtain legible copies of all 
records that have not already been 
obtained.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results. 

3.  As to the veteran's claim for service 
connection for PTSD, it is noted that the 
veteran has alleged stressors including 
that during basic training at Fort Sill 
in Oklahoma, his friend, Private 
Stevenson, died of a heart attack during 
basic training.  Two other friends 
reportedly died in a car accident.  
During jump school at Fort Benning, there 
were casualties in the veteran's unit.  
The veteran himself was injured during 
airplane jumps.  Additionally, the 
veteran served in Desert Storm and 
traveled with a convoy in the desert of 
Iraq.  At that time missiles were fired 
above their heads.  There was a loud 
explosion not far from where he was.  He 
saw dead bodies of Iraqi soldiers and he 
drove by destroyed and burning buildings.  
After his experiences during Desert 
Storm, one of the veteran's supervisors, 
Sergeant Earman committed suicide.  

I.  Therefore, the RO should request 
whether the veteran has any 
additional information regarding the 
stressors that he alleges he was 
exposed to in service, this should 
include as much detail as possible 
regarding the specific details of 
the claimed stressors such as who, 
what, where, and when regarding the 
stressors, dates, places, detailed 
descriptions of events, and 
identifying information concerning 
any other individuals involved in 
the events including their full 
names, rank, units of assignment, or 
any other identifying detail. 

II.  Thereafter, if sufficient 
information regarding any stressor 
is presented, the RO should contact 
the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
or other appropriate agency, in an 
attempt to corroborate such 
stressors.  The veteran's statements 
regarding descriptions of the 
stressors should be provided this 
organization.  Any USASCRUR report 
or response obtained should be 
associated with the claims file. 

III.  The RO should contact the 
National Personnel Records Center or 
other appropriate organization and 
attempt to obtain copies of unit 
morning reports and DA Form 1 for 
the time period in question for the 
veteran's unit.  If the names of any 
injured or killed are supplied, 
daily personnel actions should be 
reviewed for the period in question.  

IV.  Thereafter, the RO should make 
a determination as to whether the 
veteran engaged in combat or if any 
additional alleged stressor is 
verified.  

V.  Following completion of the 
above action, the veteran should be 
afforded a current VA examination by 
a psychiatrist.  It is imperative 
that the examiner review the claims 
folder prior to the examination and 
that all indicated psychological 
testing is undertaken, including, if 
deemed necessary, an MMPI and 
Mississippi Combat Inventory Scale.  
If it is determined that 
psychological testing is not 
indicated, the examiner should note 
a rationale for the determination.  
The psychiatrist should then render 
an opinion as to whether the 
appellant currently suffers from 
PTSD.  It should also be noted 
whether a current diagnosis of PTSD 
is linked to a specific corroborated 
stressor event experienced while in 
service pursuant to the diagnostic 
criteria set forth in Diagnostic And 
Statistical Manual of Mental 
Disorders (DSM-IV).  If a diagnosis 
of PTSD is rendered, the examiner 
should specify the stressor(s) upon 
which the diagnosis is based and 
provide all factors upon which the 
diagnosis was made.  If the examiner 
disagrees or agrees with any other 
opinion of record, it would be 
helpful if the reasons were 
specified.

4.  The veteran should be additionally be 
afforded appropriate VA examinations of 
his joints, his eyes, and his skin.  The 
claims folder should be made available to 
the examiners for review before the 
examinations.  Complete reasons and bases 
should be given for all questions posed.  
It would be helpful if an examiner notes 
whether he or she agrees or disagrees 
with any opinion of record and the 
reasons therefor.  The examiner should 
state on the report whether he/she has 
reviewed the veteran's claims file.  

Each examination must encompass a 
detailed review of the veteran's relevant 
history and current complaints, as well 
as a comprehensive clinical evaluation 
and any diagnostic testing deemed 
necessary by the examiner to determine 
the date of onset of the disability for 
which the veteran seeks service 
connection.

Joints examination:  The joints examiner 
should provide the following medical 
opinion as to whether it is at least as 
likely as not that any current pes planus 
had its onset in or was otherwise 
etiologically related to service.  As 
part of this, it should be noted whether 
it is at least as likely as not that 
preexisting pes planus underwent an 
increase in severity in service beyond 
the natural progression of the 
disability.

The examiner should additionally 
determine the veteran's current 
disability for each knee and opine 
whether it is at least as likely as not 
that a current knee disability had its 
onset during the veteran's service.  The 
underlined standard of proof should be 
utilized in formulating a response.  All 
opinions expressed should be supported by 
reference to pertinent evidence.

Eye examination:  The eye examiner should 
determine all of the veteran's current 
eye disabilities and opine whether it is 
at least as likely as not that a current 
eye disability had its onset during the 
veteran's service.  The underlined 
standard of proof should be utilized in 
formulating a response.  All opinions 
expressed should be supported by 
reference to pertinent evidence.

Dermatological examination:  The 
dermatological examiner should determine 
all of the veteran's current skin 
diagnoses and opine whether it is at 
least as likely as not that a current 
skin disability had its onset during the 
veteran's service.  The underlined 
standard of proof should be utilized in 
formulating a response.  All opinions 
expressed should be supported by 
reference to pertinent evidence.

5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case.  The 
SSOC should include a discussion of all 
evidence received since the last 
statement of the case was issued.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.

6.  As to the claim for service 
connection for a right ankle disability, 
the RO should prepare and furnish to the 
veteran a Statement of the Case and 
afford him the opportunity to file a 
substantive appeal with regard to this 
issue.  A substantive appeal must be 
timely submitted for this issue to be the 
subject of a perfected appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 



